      Case 2:20-cv-08355-SP Document 21 Filed 08/31/21 Page 1 of 1 Page ID #:46




 1
 2
 3
 4                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5
 6
 7 Susan Ann Kefer,                         Case No. 2:20-cv-08355-SP

 8              Plaintiff,                  ORDER FOR STIPULATION FOR
 9                                          THE AWARD AND PAYMENT OF
                       v.                   ATTORNEY FEES AND EXPENSES
10                                          PURSUANT TO THE EQUAL ACCESS
11 Kilolo Kijakazi, Acting                  TO JUSTICE ACT
   Commissioner of Social Security,
12
13             Defendant.

14
15         Based upon the parties’ Stipulation for the Award and Payment of Equal Access
16
     to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
17
18 amount of SIX HUNDRED SIXTY-EIGHT DOLLARS and 80/100 ($668.80), under
19 the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and cost in the amount of
20
   TWELVE DOLLARS and 90/100 ($12.90) under 28 U.S.C. §1920 be awarded subject
21
22 to the terms of the Stipulation.
23         IT IS SO ORDERED.
24
25
26
     DATE: August 31, 2021               _______________________________
27                                       HON. SHERI PYM
28                                       UNITED STATES MAGISTRATE JUDGE
